                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TATYANA EVGENIEVNA
                                   7     DREVALEVA,                                       Case No. 19-cv-01454-KAW

                                   8                   Plaintiff,
                                                                                          JUDICIAL REFERRAL FOR THE
                                   9             v.                                       PURPOSES OF DETERMINING
                                                                                          RELATIONSHIP
                                  10     UNITED STATES OF AMERICA, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the
                                  14   Honorable Judge Alsup for consideration of whether the case is related to Drevaleva v. U.S.
                                  15   Department of Veterans Affairs, Case No. 18-cv-3748-WHA.
                                  16          IT IS SO ORDERED.
                                  17   Dated: May 30, 2019
                                  18                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
